Citation Nr: 0620338	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada. In a June 2003 
rating decision, the RO denied service connection for a left 
knee disability.  In a February 2004 rating decision, the RO 
denied service connection for a back disability.  The veteran 
has perfected appeals with respect to these rating decisions.  
These issues were last before the board in August 2005, when 
they were remanded for further development.  The veteran was 
afforded a video conference hearing before the undersigned 
Veterans Law Judge on May 19, 2006.


FINDINGS OF FACT

1.  The veteran does not have a current left knee disability 
attributable to service.

2.  The veteran did not incur a back disability in service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.359, 3.304 
(2005).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.359, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). With 
respect to the June 2003 rating decision currently on appeal, 
a VCAA notice was sent to the veteran in March 2003.  With 
respect to the February 2004 rating decision currently on 
appeal, a VCAA notice was sent to the veteran in June 2003.  
Thus, with respect to both rating decisions on appeal, VA has 
provided VCAA notice prior to the issuance of these rating 
decisions.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim, as 
well as which evidence the Secretary will attempt to obtain 
and which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the notice letters 
referred to above informed the appellant of information and 
evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the appellant was generally 
advised to submit any evidence that would substantiate his 
claims.  Pelegrini, 18 Vet. App. at 121.  Also, the notice 
letters informed the veteran of which portion of information 
should be provided by the claimant, and which portion VA 
would try to obtain on the claimant's behalf.  The RO 
informed the appellant that it would obtain records in the 
custody of a Federal agency and that it would make reasonable 
attempts in assisting the appellant to obtain other records.  
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
As set forth below, the claims are denied; thus, any 
deficiency in the notice of downstream elements is rendered 
moot.  

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
RO obtained the veteran's service medical records, VA medical 
records and all identified and obtainable private records.  
The veteran has not indicated the presence of any outstanding 
private medical records or requested VA's assistance in 
obtaining the same, but has provided the RO with some private 
medical records.  The RO attempted to obtain Social Security 
Administration (SSA) records, but the SSA responded that no 
medical records were available as the veteran's claims folder 
had been destroyed.  VA has provided the veteran with a 
medical examination with respect to his claim for service 
connection of a left knee disability.  Because the evidence 
of record does not suggest that a back disability may be 
associated with his period of military service, it is not 
necessary that VA obtain a medical opinion as to the etiology 
of this condition prior to the Board's final decision.  38 
U.S.C.A. § 5103A(d).

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Left Knee Disability

After a through review of the veteran's service medical 
records, there is no doubt that the veteran injured his knee 
in service.  In January 1951, the veteran was diagnosed as 
having an abrasion over the left medial aspect of his left 
knee, which was the result of falling while playing 
basketball.  In November 1952, the veteran incurred a sprain 
of the medial collateral ligament of his left knee during a 
parachute training exercise.  A treatment report of April 
1954, notes that the veteran had little trouble until one 
month prior and was experiencing considerable pain.  
Examination at that time revealed some atrophy of the left 
thigh muscles and slight tenderness over the posterior medial 
femoral condyle.  X-rays showed a bony spur near the anterior 
tubercle and evidence of periosteal avulsion in the same 
area.  An April 1958 treatment note continued these findings 
and diagnosed chondromalacia patella, bilateral.  The 
veteran's separation examination is negative for any 
complaints regarding the left knee or a diagnosis of a left 
knee disability.  Thus, the ultimate issue is whether the 
veteran's in-service left knee injuries resulted in chronic 
disability.  

The veteran underwent VA examinations in May 2003 and June 
2005.  Each of those examinations revealed a diagnosis of a 
normal left knee and thus no chronic disability of his left 
knee.  

Because the veteran does not currently have a chronic left 
knee disability, service connection cannot be established.  
As discussed above, the veteran certainly injured his knee in 
service; however, the competent medical evidence does not 
establish that the veteran incurred a chronic disability in 
service.  Although the veteran has testified to the effect 
that he believes that there is a relationship between service 
and the development of a claimed left knee disability, it is 
noted that as a lay person he is not competent to give an 
opinion requiring medical knowledge, such as the diagnosis 
and etiology of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There being no current 
disability of the veteran's left knee, service connection 
cannot be established and the claim must be denied.  

Back Disability

The veteran's service medical records, including entrance and 
separation examinations, are silent with respect to a back 
injury or disability.  A review of the private treatment 
records from The Nevada Clinic reveals a diagnosis of a 
paralumbar strain in April 1993, with no discussion of its 
etiology.  A chiropractic medical report dated in June 2001 
from Desert Radiologists reveals a diagnosis of subluxation 
C1-2, cervicalgia, arm and hand pain, low back pain, leg 
pain, and hip pain, but makes no discussion regarding the 
etiology thereof.  Except for the veteran's contentions and 
testimony, there is no other reference to a back disability 
appearing anywhere in the record.  

Although the veteran may currently be diagnosed as having a 
back disability, service connection cannot be established.  
The veteran's service medical records are silent with respect 
to injury, disease, or aggravation of a pre-service injury or 
disease, leading to the veteran's current diagnoses regarding 
a back disability.  Moreover, these diagnoses occurred 
approximately 30 years following his discharge from service, 
and there is no competent medical evidence that any current 
back disorder is otherwise related to service.  Although the 
veteran has testified to the effect that he believes that 
there is a relationship between service and the development 
of a claimed back disability, it is noted that as a lay 
person he is not competent to give an opinion requiring 
medical knowledge, such as the diagnosis and etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the claim of service connection of 
a back disability must be denied. 


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


